Case 3:18-cv-02615-AGT Document 159-30 Filed 02/08/21 Page 1 of 9




                     DX1595
Case 3:18-cv-02615-AGT Document 159-30 Filed 02/08/21 Page 2 of 9
Case 3:18-cv-02615-AGT Document 159-30 Filed 02/08/21 Page 3 of 9
Case 3:18-cv-02615-AGT Document 159-30 Filed 02/08/21 Page 4 of 9
Case 3:18-cv-02615-AGT Document 159-30 Filed 02/08/21 Page 5 of 9
Case 3:18-cv-02615-AGT Document 159-30 Filed 02/08/21 Page 6 of 9
Case 3:18-cv-02615-AGT Document 159-30 Filed 02/08/21 Page 7 of 9
Case 3:18-cv-02615-AGT Document 159-30 Filed 02/08/21 Page 8 of 9
Case 3:18-cv-02615-AGT Document 159-30 Filed 02/08/21 Page 9 of 9
